Case 2:18-cr-00422-SMB Document 810-1 Filed 11/27/19 Page 1 of 11




                Exhibit A
      Case 2:18-cr-00422-SMB Document 810-1 Filed 11/27/19 Page 2 of 11



                                      EXHIBIT A
                         UNITED STATES’ RESPONSE
                    TO DEFENDANTS’ MOTION TO COMPEL
                     PRODUCTION OF BRADY MATERIAL
                                 [Doc. 777]

      The government notes herein its specific responses to Defendants’ 30 categories of
requests in Defendants’ Motion to Compel Brady (Doc. 777, Mot. at 10-13). For the
reasons set forth in the Government’s Response, and the specific reasons set forth below,
Defendants’ requests should be denied. The following responses are all subject to the
general points, namely the government is well-aware of its obligations under Rule 16,
Brady, and 18 U.S.C. § 3500 and will continue to fully comply with them.


      1. Request: Past statements by Department of Justice officials to Congress about
      prosecuting websites that publish advertisements posted by third parties.

      Response: The Court’s October 24, 2019 Order addresses the irrelevance of these
      statements to this case. (Doc. 793 at 17-18 (“the previous statements made by the
      Government in other cases are not binding on the Court, not relevant to this
      prosecution, and, in any case, not inconsistent with the Government’s current theory
      regarding the Travel Act”).)

      2. Request: Past statements by legislators that “current federal criminal
      law…presently lacks proper prosecutorial tools to combat [Backpage]” and “general
      knowledge that sex trafficking occurs on a website will not suffice as the knowledge
      element must be proven as to a specific victim.”

      Response: As with the above request, the Court’s October 24, 2019 Order indicates
      that any such statements concerned different statutes than the ones Defendants are
      charged with violating here. (Doc. 793 at 18.) Thus, any such material is irrelevant
      to this case.

      3. Request: All communications to and from any federal, state, or local elected
      officials relating to the possible criminal prosecution of Backpage or its personnel.

      Response: No federal, state, or local elected officials have participated in the
      government’s investigation of Defendants. As such, the government is not in
      possession of any such communications for purposes of Rule 16, Brady, or 18
      U.S.C. § 3500.


                                            1
Case 2:18-cr-00422-SMB Document 810-1 Filed 11/27/19 Page 3 of 11



4. Request: All communications to and from any local, state, or federal law
enforcement agents, officers, investigators, prosecutors, and other officials involved
in any manner with the investigation or prosecution of Backpage or its directors,
officers, or employees.

Response: Defendants’ request for “all communications” is broadly written and
clearly more of a fishing expedition than a request for material information. That
said, the government has complied with its obligations under Rule 16, Brady, and
18 U.S.C. § 3500 in producing communications in its possession to and from any
law enforcement agents, officers, investigators, prosecutors, and other officials
participating in the government’s investigation of Defendants. See United States v.
Bryan, 868 F.2d 1032, 1036 (9th Cir. 1989) (a “prosecutor need not comb the files
of every federal agency which might have documents, the disclosure should turn on
the extent to which the prosecutor has knowledge and access to the documents”).

5. Request: All communications to and from NCMEC relating to the possible
criminal prosecution of Backpage or its directors, officers, or employees.

Response: The government has complied with its obligations under Rule 16, Brady,
and 18 U.S.C. § 3500 in producing communications to and from NCMEC that are
in its possession.

6. Request: All communications to and from any civil plaintiff’s lawyers
representing alleged sex trafficking victims, or advocacy organizations involved
with sex trafficking, relating to the possible criminal prosecution of Backpage or its
personnel.

Response: It is unclear on what authority the government would be obligated to
produce these communications (assuming they even exist). Nevertheless, the
government has complied with its obligations pursuant to Rule 16, Brady, and 18
U.S.C. § 3500.

7. Request: All communications to and from local, state, and federal law
enforcement agents, officers, investigators, prosecutors, and other officials involved
with the investigation or prosecution of Backpage or its directors, officers, or
employees.

Response: Defendants’ request for “all communications” is broadly written and
clearly more of a fishing expedition than a request for material information. That
said, the government has complied with its obligations under Rule 16, Brady, and
18 U.S.C. § 3500 in producing communications in its possession to and from any
law enforcement agents, officers, investigators, prosecutors, and other officials.


                                      2
Case 2:18-cr-00422-SMB Document 810-1 Filed 11/27/19 Page 4 of 11



8. Request: All documents from NCMEC relating to Backpage, the posting of
advertisements for unlawful purposes (including sex trafficking) on Backpage, and
the inability of a website operator such as Backpage to determine whether adult-
oriented postings relate to lawful activities or unlawful activities or to determine
whether adult-oriented postings relate to adults or minors.

Response: The government has complied with its obligations under Rule 16, Brady,
and 18 U.S.C. § 3500 in producing documents in its possession from NCMEC.

9. Request: All communications between Backpage and NCMEC relating to
reports by Backpage of possible unlawful activity involving minors.

Response: The government has complied with its obligations under Rule 16,
Brady, and 18 U.S.C. § 3500 in producing communications between Backpage and
NCMEC relating to reports by Backpage of possible unlawful activity involving
minors. Also, see Exhibit B at 5.

10. Request: All documents evidencing, and all commendations from law
enforcement relating to Backpage’s cooperation in any criminal investigations.

Response: As noted in other pleadings and correspondence the government does
not share the view that commendations from law enforcement to Backpage for the
cooperation with criminal investigations (i.e., subpoena compliance, trial testimony
that included authenticating ads in human trafficking and prostitution criminal trials,
etc.) constitutes Brady material. Among other reasons, the same law enforcement
personnel were unaware of the internal business practices of Backpage (e.g., a
relationship with The Erotic Review, aggregating content from other prostitution
websites, and affiliated relationships with people like Dollar Bill, among other
things). Accordingly, at trial, the government expects that the testimony from law
enforcement personnel (that provided commendations to Backpage) will include
that if they had known about Backpage’s true business practices they would not
have provided such commendations.

In any event, Defendants’ request for “all documents” and “all commendations from
law enforcement” is broadly written and clearly more of a fishing expedition than a
request for material information. That said, the government has complied with its
obligations under Rule 16, Brady, and 18 U.S.C. § 3500 in producing documents in
its possession relating to Backpage’s purported cooperation with law enforcement.
Bryan, 868 F.2d at 1036; United States v. Glass, 635 F. App’x 20, 22 (3rd Cir. 2015)
(“Brady does not require a prosecutor to learn of information possessed by other
government actors that have no involvement in the investigation or prosecution at
issue.”). Also, see Exhibit B at 4.


                                       3
Case 2:18-cr-00422-SMB Document 810-1 Filed 11/27/19 Page 5 of 11



11. Request: All communications to and from Nanci Clarence, or any lawyers
representing Mr. Ferrer or Backpage, and all communications to and from K.C.
Maxwell or any lawyers representing Mr. Hyer, respectively, that relate in any
manner to plea negotiations or the plea agreement and all documents to or from the
government and any local, state, or federal law enforcement agents, officers,
investigators, prosecutors, and other officials relative to Mr. Ferrer and Mr. Hyer
that relate to the plea negotiations or plea agreement and all writings subsequent to
said plea agreement.

Response: Defendants provide no authority for this request. The government is not
obligated to produce information concerning communications with counsel for
witnesses if the information does not bear on the credibility of the witness. United
States v. Buske, 2009 WL 2912707, at *4 (E.D. Wis. July 18, 2011) (“[D]isclosure
of communications regarding ‘the negotiation process’ by which any immunity or
leniency agreements were reached would be unnecessary so long as the final
agreements between [the witnesses] and the government were fully and accurately
reflected in the plea agreements and proffer letters defendants already had.”).
Similarly, the government has produced to Defendants the final plea agreement and
cooperation addendum which includes all of the terms of its agreements with Mr.
Ferrer. United States v. AU Optronics Corp., 2011 WL 6778520 (N.D. Cal. Dec.
23, 2011). Under Giglio, a defendant is not entitled to “all documentation related
to any plea agreements,” but rather only material “relevant to the credibility of the
government’s witnesses.” Id. at 2.
12. Request: All documents sent by Backpage to law enforcement (or vice versa)
relating to Backpage cooperating with law enforcement efforts.

Response: Defendants’ request for “all documents sent by Backpage to law
enforcement” is broadly written and clearly more of a fishing expedition than a
request for material information. That said, the government has complied with its
obligations under Rule 16, Brady, and 18 U.S.C. § 3500 in producing documents in
its possession sent by Backpage to law enforcement (or vice versa) relating to
Backpage’s purported cooperation with law enforcement efforts. Bryan, 868 F.2d
at 1036; see also Glass, 635 F. App’x at 22.

13. Request: All Department of Justice memoranda relating to the department’s
understanding of the applicable law governing Backpage during the relevant time
periods.

Response: Defendants have offered no explanation of why “all DOJ memoranda
relating to the department’s understanding of the applicable law governing
Backpage” (if such memoranda even exists) is material or constitute Brady material.
Further, if such internal memoranda exists, Defendants would not be entitled to
                                      4
Case 2:18-cr-00422-SMB Document 810-1 Filed 11/27/19 Page 6 of 11



these materials even under the most expansive reading of Rule 16 and Brady. Brady
is not meant to “displace the adversary system”; “the prosecutor is not required to
deliver his entire file to defense counsel, but only to disclose evidence favorable to
the accused, that, if suppressed, would deprive the defendant of a fair trial.” United
States v. Bagley, 473 U.S. 667, 685 (1985). The government’s November 16, 2018
letter to Defendants also addresses this request. Also, see Exhibit B at 5 (“materials
encompassing only an attorney’s mental impressions or legal theories does not
constitute Brady.”) Morris v. Ylst, 447 F.3d 735, 742 (9th Cir. 2006).

14. Request: Any plea bargain, immunity agreement, explicit or implied
agreement, or any other promises any witness has received or will receive from any
federal, state, or local authority in exchange for his or her testimony or cooperation
in this case or in any other case—including, but not limited to any express or implied
agreements not to seek to seize or forfeit assets that would be forfeitable under the
theories the government is asserting to seize and seek to forfeit the Defendants’
assets.

Response: The government has produced and will continue to produce to
Defendants applicable agreements witnesses have received. The government
understands its continuing obligation under Brady.

15. Request: Any information suggesting any bias, prejudice or motive that a
witness may have for testifying falsely against the Defendants.

Response: The government has complied with its obligations under Rule 16 and
Brady.

16. Request: All promises, agreements, benefits, monies or anything of value
whatsoever made to or provided to a witness, his/her family or friends by federal,
state or local authorities in this matter or any other matter—including, but not
limited to, any express or implied agreements not to seek to seize or forfeit assets
that would be forfeitable under the theories the government is asserting to seize and
seek to forfeit the Defendants’ assets.

Response: The government has produced to Defendants applicable agreements
witnesses have received and understands its continuing obligation under Brady.

17. Request: Any monies paid, or any other benefit provided, to any of the
government’s witnesses by the United States government or any other governmental
agency that was in any way contingent upon the outcome of this or any other
investigation as a result of information provided by any such witnesses.

Response: The government has complied with its obligations under Rule 16 and

                                      5
Case 2:18-cr-00422-SMB Document 810-1 Filed 11/27/19 Page 7 of 11



Brady and will continue to do so.

18. Request: All documents between a witness, or his/her representative, and the
government relating to the negotiations of the plea bargain agreement or where the
witness has offered or proposed testimony.

Response: The government has complied with its discovery obligations pursuant to
Brady, Rule 16, and 18 U.S.C. § 3500. In addition, to “challenge the government’s
representation that it lacks Brady information, [a defendant] must either make a
showing of materiality under Rule 16 or otherwise demonstrate that the government
improperly withheld favorable evidence.” Lucas, 841 F.3d at 808 (9th Cir. 2016).

19. Request: Proffers and statements made by an accomplice witness in negotiating
a cooperation agreement with the government, along with information revealing the
negotiation process, including but not limited to any and all variations in the
accomplice witness’ statements.

Response: First, this request is unclear, as it does not identify the accomplice
witness to whom it refers. In any event, the government has complied with its
obligations under Brady, Rule 16, and 18 U.S.C. § 3500. Further, the government
will continue to comply with its obligations in the event additional statements come
into its possession. Moreover, Defendants’ reliance on United States v. Sudikoff, 36
F.Supp.2d 1196 (C.D. Cal. March 2, 1999) is misplaced. (Mot. at 13.) In Sudikoff,
the government refused to produce any information regarding discussions between
the government and a witness that predated an immunity agreement between the
witness and government. Id. at 1197. The court ordered the government to produce
any information that revealed variations in the testimony proffered before and after
the witness entered the immunity agreement regardless of whether the government
deemed the information “material.” Id. at 1199, 1204. In sum, there are no instances
where the government had discussions with before a witness entered into an
immunity agreement.
Futhermore, Sudikoff improperly used Brady to create a right to criminal discovery.
See United States v. Padilla, 2010 WL 4337819 (D.N.M. Sept. 3, 2010). In Padilla,
the court recognized “the tension between Judge Pregerson’s pretrial Brady standard
and the Supreme Court’s unambiguous holding that no constitutional violation
occurs unless the United States withholds evidence material to guilty or
punishment” and declined to follow Sudikoff because it would “effectively require
the government to produce all information rather than conduct a materiality review”
and would resemble “civil discovery rather than the standard that American courts
have employed since Brady v. Maryland.” Id. at *5; see also United States v. Heine,
314 F.R.D. 498, 503-05 (D. Or. 2016) (declining to follow Sudikoff); United States
v. Acosta, 357 F.Supp.2d 1228, 1243 (D. Nev. Jan. 31, 2005) (rejecting the Sudikoff

                                     6
Case 2:18-cr-00422-SMB Document 810-1 Filed 11/27/19 Page 8 of 11



standard and finding that materiality governs pretrial disclosures); United States v.
Weiss, 2006 WL 1752373, at *3-4 (D. Colo. June 21, 2006) (Sudikoff “explicitly
contradicts” the Tenth Circuit’s Brady standard); United States v. Causey, 356 F.
Supp. 2d 681, 696 (S.D. Tex. 2005) (acknowledging conflict between the Brady
standard announced in Sudikoff and the Fifth Circuit standard). In all events, the
government has complied with its discovery obligations, because the government
has produced statements (in the form of FBI 302s or IRS ROIs) from proffers or
interviews of witnesses.
20. Request: All documents, including the government’s reports which indicates
instances of illegal behavior of a witness or specific instances of misconduct which
relate in any manner whatsoever to the witness’ credibility. See Fed. R. Evid.
608(b). This request includes law enforcement reports relating to these instances.

Response: The government has complied with its discovery obligations pursuant
to Brady, Rule 16 and 18 U.S.C. § 3500. However, if the government becomes
aware of any additional information, it will produce that information in accordance
with its Brady obligations.

21. Request: Any prior contrary statements made by the government witness.

Response: Again, the government has complied with its discovery obligations
pursuant to Brady, Rule 16, and 18 U.S.C. § 3500. The government understands its
continuing Brady obligations.

22. Request: The existence of any witnesses or witness statements favorable to the
Defendants and “negative exculpatory statements.”

Response: The government has complied with its discovery obligations pursuant
to Brady, Rule 16, and 18 U.S.C. § 3500. The government again notes that the Court
has previously denied Defendants’ request for itemization of Brady materials, which
is what Defendants are again seeking here. (Doc. 339 at 4-6.)

23. Request: Any threats, express or implied, direct or indirect, or other coercion
made or directed against the witnesses, including but not limited to, criminal
prosecutions, investigations, other incidents which are pending or could be brought
against the witnesses.

Response: The government has complied with its discovery obligations pursuant
to Brady, Rule 16, and 18 U.S.C. § 3500. The government understands its
continuing Brady obligations.



                                      7
Case 2:18-cr-00422-SMB Document 810-1 Filed 11/27/19 Page 9 of 11



24. Request: The existence and notification of each occasion upon which the
witnesses testified before a court, grand jury, or other tribunal or made other
statements so defendant can order transcript for use in cross-examination or
investigation.

Response: It would exceed the requirements of Brady to require the government to
describe, for each government witness, many of whom have many years of service,
each occasion of testimony before any court, grand jury, or other tribunal or body.
United States v. Gurrola-Miranda, 2014 WL 4792628, at *2 (D. Nev. Sept. 25,
2014) (“such requirement [requiring the government to notify defendants of each
occasion a witness has testified] exceeds Brady requirements, and would be of
marginal relevance or assistance to the defense”).

25. Request: Any grand jury statements made of any witnesses which are favorable
to the Defendants.

Response: The government has complied with its discovery obligations pursuant
to Brady, Rule 16, and 18 U.S.C. § 3500. The government understands its
continuing Brady obligations.

26. Request: The identity of any witnesses who testified before the grand jury and
who will be unavailable to testify at trial.

Response: The government has complied with its discovery obligations pursuant
to Brady, Rule 16, and 18 U.S.C. § 3500. The government understands its
continuing Brady obligations.

27. Request: The names and addresses of any witnesses to offenses charged in the
indictment whom the government does not intend to call at trial. United States v.
Cadet, 727 F.2d 1453, 1469 (9th Cir. 1984). In regard to law enforcement in this
case, whether there have been any prior instances of untruthful statements by the
agents or any complaints filed with their governmental employer at any time relating
to any incidents which relate to any manner whatsoever to the agents credibility. It
is further requested that the prosecutor further personally review the personnel files
for Brady material.

Response: The government will disclose its final witness list on February 21, 2020.
The government notes that Cadet concerns the government’s disclosure of names
and addresses of eyewitnesses. Cadet, 727 F.2d at 1468 (“a person who has actually
witnessed a crime through any of his senses can either provide evidence which is
favorable to the defense or which may tend to raise a reasonable possibility that the
accused is guilty.”).


                                      8
Case 2:18-cr-00422-SMB Document 810-1 Filed 11/27/19 Page 10 of 11



Further, the government will fully comply with its duty to examine the personnel
files of testifying federal officers for impeachment materials. United States v.
Henthorn, 931 F.2d 29, 31 (9th Cir. 1991). However, in complying with Henthorn,
the government does not have to review the personnel files of state or local
enforcement officers. United States v. Dominiguez-Villa, 954 F.2d 562, 565-66 (9th
Cir. 1992). (Prosecution is under no obligation to turn over materials not under its
control.) Id. at 566 (quoting United States v. Aichele, 941 F.2d 761, 764 (9th Cir.
1991); see also United States v. James, 2015 WL 7291749, at *1 (D. Mont. Nov.
17, 2015). Thus, Henthorn only applies to federal officers or to information within
the government’s possession or control. United States v. Origel, 2010 WL 1654134,
at *2-3 (D. Ariz. April 20, 2010) (Government not obliged to perform a Henthorn
review of state law enforcement witnesses’ files. Defendants should issue a
subpoena request to the state for a specific file (the witnesses’ personnel file) for a
specific purpose (impeachment.)) Id. at 3.

Additionally, a prosecutor may not be ordered by a district court to conduct the
Brady examination personally. United States v. Jennings, 960 F.2d 1488, 1491-92
& n.3 (9th Cir. 1992) (approving of policy that each agency examine its personnel
files and notify the prosecutor of any potential Brady material, and then the
prosecutor makes a determination whether the material should be disclosed). See
also United States v. Townsend, 2014 WL 2115248, at *4 (E.D. Wash. May 21,
2014).
28. Request: Any reports prepared by the prosecution experts relating to the
legality of the procedure used by government agents in the course of their
investigation.

Response: The request is vague and confusing. In any event, the government has
and will continue to disclose any expert witness materials in accordance with Rule
16(a)(1)(G), which requires that the expert summary shall contain a complete
statement signed by the expert of all opinions to be expressed and the bases and
reasons for the opinions; any data or information considered by the expert in
forming the opinions; the qualifications of the expert, including a list of all
publications by the expert within the past ten years, and a list of all cases for which
the expert has testified as an expert in trial by deposition in the past four years.
United States v. Michael-Diaz, 205 F.Supp.2d 1155, 1156 (D. Mont. 2002); see also
United States v. Cervantes, 2015 WL 7734281 at *2 (N.D. Cal. 2015).

29. Request: Evidence that is inconsistent with a witness’ testimony.

Response: The government is well aware of its obligations under Rule 16, Brady
and, 18 U.S.C. § 3500 will continue to comply with them. The Court has already
denied Defendants’ request for itemization of Brady materials. (Doc. 339 at 4-6.)

                                       9
Case 2:18-cr-00422-SMB Document 810-1 Filed 11/27/19 Page 11 of 11




30. Request: On November 5, 2019, Defendants sent the government a letter
asserting that it had failed to comply with its Rule 16 and Brady obligations by not
providing them a server used to store Backpage’s compliance with subpoena
requests. (Exhibit C.)

Response: On November 13, 2019, the government responded to Defendants letter
articulating (1) that it had complied with its Rule 16 obligations regarding this server
data; and (2) its position that this data does not constitute Brady. (Exhibit D.) Also
in its response, the government again offered to provide Defendants a copy of this
server data at their expense. Id.




                                      10
